In an action to recover damages for personal injuries sustained by plaintiff who, while a patient in defendant’s hospital, was burned about the thighs through the negligent application of hot water bags by an undergraduate nurse, plaintiff recovered judgment in the sum of $12,679.11. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless within ten days from the entry of the order hereon plaintiff stipulate to reduce to $7,500 the amount of the verdict rendered in bis favor; in which event the judgment, as so reduced, is unanimously affirmed, without costs. The evidence was sufficient to support a finding by the jury that the injury was caused by the negligence of the undergraduate nurse. (Dillon v. Rockaway Beach Hospital, 284 N. Y. 176.) Defendant had the duty of furnishing plaintiff with a reasonably competent nurse. (Laubheim v. De K. N. S. Co., 107 N. Y. 228; Robertson v. Towns Hospital, 178 App. Div. 285.) From the fact that the nurse was an undergraduate, and from the evidence as to the investigation made by the defendant concerning her qualifications when she entered its employment, the jury was entitled to conclude that the defendant had failed in its duty. (Ward v. St. Vincent’s Hospital, 39 App. Div. 624.) In our opinion, however, the verdict was excessive. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.